                 1:20-cv-00944-RBH                Date Filed 06/04/20        Entry Number 20            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                   Charles D. Nethercutt,
                         Plaintiff
                            v.                                              Civil Action No.        1:20-cv-00944-RBH
                                                                    )
                                                                    )
    Jeff Johnson Jail Administrator/Major in his                    )
                                                                    )
 individual and official capacity; Jacqueline Wilson
                                                                    )
 Security Staff Member/Officer in her individual and
                  official capacity,
                     Defendants

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, Charles D. Nethercutt, shall take nothing of the defendants, Jeff Johnson Jail Administrator/Major in
his individual and official capacity; and Jacqueline Wilson Security Staff Member/Officer in her individual and official
capacity, and this action is dismissed with prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable R. Bryan Harwell, Chief United States District Judge, presiding, adopting the Report and
Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended dismissing
the action.

Date: June 4, 2020                                                         ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
